DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Mark L. Gleason on 03/12/2021.

4.	Claims:
Please replace independent claims 1 and 9 as follows:

1.
--
(Currently amended) An image recording apparatus comprising: 
 	a liquid supplying device; and 
 	a recording portion, the liquid supplying device including: 
 	 	a tank; 
 	 	a cartridge configured to be attachable to the tank, the cartridge having a first storage chamber; and 
 	 	an atmospheric communication portion, 
 	the recording portion being configured to eject liquid supplied from the tank, 

 	the atmospheric communication portion having: 
 	 	a buffer space in which gas is stored, the buffer space being positioned such that excessive liquid of the second storage chamber, which is supplied from the first storage chamber via the horizontal liquid passage and which has not been supplied to the recording portion, is stored therein; and 
 	 	an air communication passage allowing the buffer space to communicate with an atmosphere.
--

9.
--
(Currently amended) An image recording apparatus comprising: 
 	a liquid supplying device; and 
 	a recording portion, 
 	the liquid supplying device including: 
 	 	a tank to which a cartridge having a first storage chamber is attachable; and 
 	 	an atmospheric communication portion, 
 	the recording portion being configured to eject liquid supplied from the tank, 

 	the atmospheric communication portion having: 
 	 	a buffer space in which gas is stored, the buffer space being positioned such that excessive liquid of the second storage chamber, which is supplied from the first storage chamber via the horizontal liquid passage and which has not been supplied to the recording portion, is stored therein; and 
 	 	an air communication passage allowing the buffer space to communicate with an atmosphere.
--

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 an image recording apparatus comprising: 
 	a liquid supplying device; and 
 	a recording portion, 
 	the liquid supplying device including: 
 	 	a tank; 
 	 	a cartridge configured to be attachable to the tank, the cartridge having a first storage chamber; and 
 	 	an atmospheric communication portion, 

 	the tank having a second storage chamber configured to store the liquid, a liquid passage in communication with the second storage chamber, and a gas passage in communication with the second storage chamber, wherein, in an attachment state where the cartridge is attached to the tank, the first storage chamber of the cartridge is in communication with the second storage chamber of the tank via the liquid passage which has a horizontal liquid passage, and the first storage chamber of the cartridge is further in communication with the second storage chamber of the tank via the gas passage which has a horizontal gas passage;
 	the atmospheric communication portion having: 
 	 	a buffer space in which gas is stored, the buffer space being positioned such that excessive liquid of the second storage chamber, which is supplied from the first storage chamber via the horizontal liquid passage and which has not been supplied to the recording portion, is stored therein; and 
 	 	an air communication passage allowing the buffer space to communicate with an atmosphere.

6. 	The Applicant also disclosed substantially the same subject matter in independent claim 9.

7.	U.S. Patent publication number 6,022,102 to Ikkatai et al. disclosed as similar invention in Fig. 5. Unlike in the instant application, Ikkatai et al. are silent about “wherein, in an attachment state where the cartridge is attached to the tank, the first storage chamber of the cartridge is in communication with the second storage chamber of the tank via the liquid passage which has a horizontal liquid passage, and the first storage chamber of the cartridge is further in communication with the second storage chamber of the tank via the gas passage which has a horizontal gas passage; the atmospheric communication portion having: a buffer 

8.	Ikkatai et al. are also silent about similar limitations in independent claim 9.

9.	U.S. Patent application publication number 2002/0109761 to Shimizu et al. also disclosed a similar invention in Fig. 4. Unlike in the instant application, Shimizu et al. are also silent about “wherein, in an attachment state where the cartridge is attached to the tank, the first storage chamber of the cartridge is in communication with the second storage chamber of the tank via the liquid passage which has a horizontal liquid passage, and the first storage chamber of the cartridge is further in communication with the second storage chamber of the tank via the gas passage which has a horizontal gas passage; the atmospheric communication portion having: a buffer space in which gas is stored, the buffer space being positioned such that excessive liquid of the second storage chamber, which is supplied from the first storage chamber via the horizontal liquid passage and which has not been supplied to the recording portion, is stored therein; and an air communication passage allowing the buffer space to communicate with an atmosphere”.

10.	Shimizu et al. are also silent about similar limitations in independent claim 9.

11.	Takahashi also disclosed a similar invention in Fig. 2. Unlike in the instant application, Takahashi is also silent about “a buffer space in which gas is stored, the buffer space being positioned such that excessive liquid of the second storage chamber, which is supplied from the first storage chamber via the horizontal liquid passage and which has not been supplied to the recording portion, is stored therein”.

12.	Takahashi is also silent about similar limitations in independent claim 9.

13.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/YAOVI M AMEH/Primary Examiner, Art Unit 2853